Electronically Filed
                                                       Supreme Court
                                                       SCPW-14-0001362
                                                       21-JAN-2015
                                                       03:08 PM


                          SCPW-14-0001362

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


  DIANE ELIZABETH MATHER-GEMELLI a.k.a. DIANE ELIZABETH MATHER
           and BRENTWOOD ASSOCIATES, LLC, Petitioners,

                                vs.

THE HONORABLE GARY W.B. CHANG, JUDGE OF THE CIRCUIT COURT OF THE
       FIRST CIRCUIT, STATE OF HAWAI#I, Respondent Judge,

                                and

       CITIMORTGAGE INC. and KAREN SCHAEFER, Respondents.


                        ORIGINAL PROCEEDING
                     (Civil No. 14-1-1218-05)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioners Diane E. Mather and
Brentwood Associates, LLC’s petition for a writ of mandamus,
filed on December 16, 2014, and the record, it appears that
Petitioners fail to demonstrate that they have a clear and
indisputable right to the requested documents or that they lack
alternative means to seek relief.     Petitioners, therefore, are
not entitled to a writ of mandamus.     See Kema v. Gaddis, 91
Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus is
an extraordinary remedy that will not issue unless the petitioner
demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or
obtain the requested action).   Accordingly,
          IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied.
          DATED: Honolulu, Hawai#i, January 21, 2015.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson